DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement submitted on December 7th, 2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 1, 9, 10, 19, 27, 28, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 20150296475 A1). 
	
Regarding claim 1, Han teaches a method of supporting estimating a position of a mobile device performed by the mobile device (“to enable horizontal and vertical positioning of the UE to be determined based on the measurements”, [0097]), comprising: receiving a first bundle of a plurality of position referencing signal occasions from a base station (Fig. 5 and Fig. 6, and [0097], lines 1-8 wherein a first set of PRS (positioning reference signals) subframes is received at a UE), wherein each position referencing signal occasion comprises one or more slots ([0024], lines 1-4 and [0053]); 
However, Han lacks the teaching wherein the separation in time between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle.
In an analogous art, Burroughs teaches the method wherein the separation in time between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the 
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the separation between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle, as taught by Burroughs and combine with Han in order to minimize power consumption of the mobile terminal.
 	Regarding claim 9, Han in view of Burroughs teaches the method of claim 1, 
further comprising generating a plurality of positioning measurements based on the position referencing signal occasions in the first bundle (“UE may measure the signals of one or more of the different configurations and determine which configuration(s) is being measured”, [0076], and Fig. 6, wherein for each PRS configuration a bundle of position referencing signal occasions are received and the measurements are taken).  
	Regarding claim 10, Han in view of Burroughs teaches the method wherein the position of the mobile device is estimated using a positioning method comprising one of Observed Time Difference of Arrival (OTDOA) ([0051], lines 2-4, and [0107]), Downlink Time Difference of Arrival (DL-TDOA), Downlink Angle of Departure (DL AoD), or Enhanced Cell ID (ECID).

However, Han lacks the teaching wherein the separation in time between the first 
bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle.  
However, Han lacks the teaching wherein the separation in time between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle.
In an analogous art, Burroughs teaches the mobile device wherein the separation in time between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle ([0053], and Fig. 5, wherein N_PRS ms represents one position referencing signal slot length, as well as illustrated ion the shaded area on Fig. 5, in addition, T_REP PRS represents the separation/muting patent between PRS subframes that is longer and thus comprising more slots than the first PRS bundle/“two or more PRS positioning occasions”).
 	It would have been obvious to one having ordinary skill in the art, before the 

	Regarding claim 27, Han in view of Burroughs teaches the mobile device of claim 19, wherein the at least one processor is further configured to generate a plurality of positioning measurements based on the position referencing signal occasions in the first bundle (“UE may measure the signals of one or more of the different configurations and determine which configuration(s) is being measured”, [0076], and Fig. 6, wherein for each PRS configuration a bundle of position referencing signal occasions are received and the measurements are taken).   
	Regarding claim 28, Han in view of Burroughs teaches the mobile device comprising one of Observed Time Difference of Arrival (OTDOA) ([0051]), Downlink Time Difference of Arrival (DL-TDOA), Downlink Angle of Departure (DL AoD), or Enhanced Cell ID
Regarding claim 37, Han teaches a mobile device (“user equipment”, [0097])  capable of supporting estimating a position of the mobile device ([0097], lines 11-15), comprising: means for receiving a first bundle of a plurality of position referencing signal occasions from a base station (Fig. 5 and Fig. 6, and [0097], lines 1-8 wherein a first set of PRS (positioning reference signals) subframes is received at a UE via RF circuitry), 
However, Han lacks the teaching wherein the separation in time between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle.  
In an analogous art, Burroughs teaches the mobile device wherein the separation 

 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the separation between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle, as taught by Burroughs and combine with Han in order to minimize power consumption of the mobile terminal.
Regarding claim 39, Han teaches a non-transitory computer readable medium including program code stored thereon ([0048], lines 1-4), the program code is operable to configure at least one processor in a mobile device capable of supporting estimating a position of the mobile device, comprising: program code to receive a first bundle of a plurality of position referencing signal occasions from a base station  (Fig. 5 and Fig. 6, and [0097], lines 1-8 wherein a first set of PRS (positioning reference signals) subframes is received at a UE), wherein each position referencing signal occasion comprises one or more slots ([0024], lines 1-4 and [0053]); program code to determine positioning measurements based on the plurality of position referencing signal 
However, Han lacks the teaching wherein the separation in time between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle.  
In an analogous art, Burroughs teaches the non-transitory computer readable medium wherein the separation in time between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second 
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the separation between the first bundle and second bundle has more slots than a number of slots in the first bundle and no position referencing signal occasions are transmitted by the base station between the first bundle and the second bundle, as taught by Burroughs and combine with Han in order to minimize power consumption of the mobile terminal.

3.	Claims 2-4, 11, 20-22, 29, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 2015/0296475 A1) as applied to claims 1, 19, 37, and 39 above, and further in view of Bitra et al. (US Pat 9797983 B1).

 	Regarding claim 2, Han, as modified by Burroughs teaches the method of claim 1.  However, the combination lacks the teaching wherein determining the positioning measurements comprises determining the first position estimate based on the plurality of position referencing signal occasions from the first bundle by the mobile device or determining the position measurements and transmitting the positioning measurements 

	In an analogous art, Bitra teaches the method wherein determining the positioning measurements comprises determining the first position estimate based on the plurality of position referencing signal occasions from the first bundle by the mobile device or determining the position measurements and transmitting the positioning measurements to a location server for determining the first position estimate (col. 14, line 61 – col. 15 line 11). 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein determining the positioning measurements comprises determining the first position estimate based on the plurality of position referencing signal occasions from the first bundle by the mobile device or determining the position measurements and transmitting the positioning measurements to a location server for determining the first position estimate, as taught by Bitra, and combine with Han, as modified by Burroughs in order to disseminate the determined location measurement results.   
 	Regarding claim 3, Han, as modified by Burroughs teaches the method of claim 2.  However, the combination lacks the teaching further comprising determining positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate.
In an analogous art, Bitra teaches the method comprising determining positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate  (“The UE may include means for determining that a location-error estimate based on the first set of base stations is 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching comprising determining positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate, as taught by Bitra and combine with Han, as modified by Burroughs in order to establish more precise localization.
	Regarding claim 4, Han, as modified by Burroughs teaches the method of claim 1.  However, the combination lacks the teaching further comprising wherein the position referencing signal occasions in the first bundle are separated by no more than a number of slots in each position referencing signal occasion.
	In an analogous art, Bitra teaches the method wherein the position referencing 
signal occasions in the first bundle are separated by no more than a number of slots in 

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching comprising wherein the position referencing signal occasions in the first bundle are separated by no more than a number of slots in each position referencing signal occasion, as taught by Bitra, and combine with Han, as modified by Burroughs in order to provision the positioning signal timing location.
  	Regarding claim 11, Han in view of Burroughsteaches the method of claim 1, further comprising: generating a plurality of positioning measurements based on the position referencing signal occasions in the first bundle (“UE may measure the signals of one or more of the different configurations and determine which configuration(s) is being measured”, [0076], and Fig. 6, wherein for each PRS configuration a bundle of position referencing signal occasions are received and the measurements are taken).  However, the combination lacks the teaching comprising generating a position estimate of the mobile device using the plurality of positioning measurements.
In an analogous art, Bitra teaches the method comprising generating a position estimate of the mobile device using the plurality of positioning measurements (col. 10, lines 41-48).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching comprising 
	Regarding claim 20, Han, as modified by Burroughs teaches the mobile device of claim 19.  However, the combination lacks the teaching wherein the at least one processor is configured to determine the positioning measurements by being configured to determine the first position estimate based on the plurality of position referencing signal occasions from the first bundle or determining the position measurements and transmitting the positioning measurements to a location server for determining the first position estimate.  
	In an analogous art, Bitra teaches the mobile device wherein the at least one processor is configured to determine the positioning measurements by being configured to determine the first position estimate based on the plurality of position referencing signal occasions from the first bundle or determining the position measurements and transmitting the positioning measurements to a location server for determining the first position estimate (col. 14, line 61 – col. 15 line 11).  
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein determining the positioning measurements comprises determining the first position estimate based on the plurality of position referencing signal occasions from the first bundle by the mobile device or determining the position measurements and transmitting the positioning measurements to a location server for determining the first position estimate, as taught by Bitra, and combine with Han, as modified by Burroughs in order 

 	Regarding claim 21, Han, as modified by Burroughs teaches the mobile device of claim 20.  However, the combination lacks the teaching wherein the at least one processor being further configured to determine positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate.
 	In an analogous art, Bitra teaches the mobile device comprising at least one processor being further configured to determine positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate (“The UE may include means for determining that a location-error estimate based on the first set of base stations is greater than a threshold error value; and means for measuring the additional positioning signal in response to a determination that the location-measurement precision estimate based on the first set of base stations is greater than the threshold error value. The UE may include means for obtaining a respective location of each base station of the first set of base stations; and means for determining the location-error estimate based on the respective location of each base station of the first set of base stations. The UE may include means for obtaining a respective location of each base station of the second set of base stations; means for determining a plurality of alternative location-error estimates based on the respective location of each base station of the first set of base stations and the respective location of each base station of the second set of base stations”, col. 4, lines 2-19).
 	It would have been obvious to one having ordinary skill in the art, before the 

 	Regarding claim 22, Han in view of Burroughs teaches the mobile device of claim 19.  However, the combination lacks the teaching wherein the position referencing signal occasions in the first bundle are separated by no more than a number of slots in each position referencing signal occasion.
	In an analogous art, Bitra teaches the mobile device wherein the position referencing signal occasions in the first bundle are separated by no more than a number of slots in each position referencing signal occasion (col. 12, lines 63-67, and col. 12, lines 34-37 wherein each positioning signal of the bundle of positioning signals are separated by no more than a number of slots in each position referencing signal occasion, defined by the periodicity and timing offset of a positioning signal, see col. 12, line 37).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching comprising wherein the position referencing signal occasions in the first bundle are separated by no more than a number of slots in each position referencing signal occasion, as taught by Bitra, and combine with Han, as modified by Burroughs in order to provision the positioning signal timing location.
	Regarding claim 29, Han in view of Burroughs teaches the mobile device further 

   	However, the combination lacks the teaching comprising generating a position estimate of the mobile device using the plurality of positioning measurements.
In an analogous art, Bitra teaches the mobile device comprising generating a position estimate of the mobile device using the plurality of positioning measurements (col. 10, lines 41-48).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching comprising generating a position estimate of the mobile device using the plurality of positioning measurements, as taught by Bitra and combine with Han, as modified by Burroughs in order to determine the location based on the positioning signals.
	Regarding claim 38, Han in view of Burroughs teaches the mobile device of claim 37.  However, the combination lacks the teaching further comprising means for determining positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate.  
In an analogous art, Bitra teaches the mobile device comprising determining positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate  (“The UE may include 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching comprising determining positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate, as taught by Bitra and combine with Han, as modified by Burroughs in order to establish more precise localization.
 	Regarding claim 40, Han in view of Burroughs teaches the non-transitory computer readable medium of claim 39.  However, the combination lacks the teaching further comprising program code to determine positioning measurements based on the position referencing signal occasions of the second bundle for determining a second 

	In an analogous art, Bitra teaches the non-transitory computer readable medium further comprising program code to determine positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate (“The UE may include means for determining that a location-error estimate based on the first set of base stations is greater than a threshold error value; and means for measuring the additional positioning signal in response to a determination that the location-measurement precision estimate based on the first set of base stations is greater than the threshold error value. The UE may include means for obtaining a respective location of each base station of the first set of base stations; and means for determining the location-error estimate based on the respective location of each base station of the first set of base stations. The UE may include means for obtaining a respective location of each base station of the second set of base stations; means for determining a plurality of alternative location-error estimates based on the respective location of each base station of the first set of base stations and the respective location of each base station of the second set of base stations”, col. 4, lines 2-19)
	It would have been obvious to one having ordinary skill in the art, before the 
effective filing date of the claimed invention to combine the teaching the non-transitory computer readable medium comprising program code to determine positioning measurements based on the position referencing signal occasions of the second bundle for determining a second position estimate, as taught by Bitra, with Han, as modified by Burroughs in order to enhance the accuracy of positioning using two groups of 
.

4.	Claims 5, 6, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 2015/0296475 A1) , as applied to claims 1 and 19 above, and further in view of Jung et al. (US PGPub 2004/0160360 A1). 

 	Regarding claim 5, Han in view of Burroughs teaches the method of claim 1.  However, the combination lacks the teaching wherein at least two of the position referencing signal occasions in the first bundle are consecutive.  
	In an analogous art, Jung teaches wherein at least two of the position referencing signal occasions in the first bundle are consecutive (“storing satellite orbital information of more than three consecutive times T0.about.T2 of the satellites, a pseudo range calculator for receiving the satellites' position coordinates calculated based on the satellite orbital information of more than three consecutive time T0.about.T2 and position coordinates of a base station(BS) communicating with the MS, and calculating a pseudo range between the MS and a satellite observed by the MS using the received information, and a pseudo velocity calculator for receiving satellites' velocity information calculated based on the satellite orbital information of more than three consecutive times T0.about.T2, and calculating pseudo velocities between the satellite observed by 
the MS and the MS at a position measurement time of the MS using the received 
information”, [0040]).  
 	It would have been obvious to one having ordinary skill in the art, before the 

 	Regarding claim 6, Han in view of Burroughs teaches the method of claim 1.  However, the combination lacks the teaching wherein all position referencing signal occasions in the first bundle are consecutive. 
	In an analogous art, Jung teaches the method wherein all position referencing signal occasions in the first bundle are consecutive  (“storing satellite orbital information of more than three consecutive times T0.about.T2 of the satellites, a pseudo range calculator for receiving the satellites' position coordinates calculated based on the satellite orbital information of more than three consecutive time T0.about.T2 and position coordinates of a base station(BS) communicating with the MS, and calculating a pseudo range between the MS and a satellite observed by the MS using the received information, and a pseudo velocity calculator for receiving satellites' velocity information calculated based on the satellite orbital information of more than three consecutive times T0.about.T2, and calculating pseudo velocities between the satellite observed by the MS and the MS at a position measurement time of the MS using the received information”, [0040]).  
  	It would have been obvious to one having ordinary skill in the art, before the 
effective filing date of the claimed invention to combine the teaching wherein all position referencing signal occasions in the first bundle are consecutive, as taught by Jung, and combine with Han, as modified by Burroughs in order to optimize the data transmission 

	 Regarding claim 23, Han in view of Burroughs teaches the mobile device of claim 19.   However, the combination lacks the teaching wherein at least two of the position referencing signal occasions in the first bundle are consecutive.  
 	In an analogous art, Jung teaches wherein at least two of the position referencing signal occasions in the first bundle are consecutive (“storing satellite orbital information of more than three consecutive times T0.about.T2 of the satellites, a pseudo range calculator for receiving the satellites' position coordinates calculated based on the satellite orbital information of more than three consecutive time T0.about.T2 and position coordinates of a base station(BS) communicating with the MS, and calculating a pseudo range between the MS and a satellite observed by the MS using the received information, and a pseudo velocity calculator for receiving satellites' velocity information calculated based on the satellite orbital information of more than three consecutive times T0.about.T2, and calculating pseudo velocities between the satellite observed by the MS and the MS at a position measurement time of the MS using the received information”, [0040]).  
 	It would have been obvious to one having ordinary skill in the art, before the 
effective filing date of the claimed invention to combine the teaching wherein at least two of the position referencing signal occasions in the first bundle are consecutive, as taught by Jung, and combine with Han, as modified by Burroughs in order to optimize the data transmission medium via encoding consecutive data in the packet.
	Regarding claim 24, Han in view of Burroughs teaches the mobile device of claim 19.   However, the combination lacks the teaching wherein all position referencing 

 	In an analogous art, Jung teaches the mobile device wherein all position 
referencing signal occasions in the first bundle are consecutive  (“storing satellite orbital information of more than three consecutive times T0.about.T2 of the satellites, a pseudo range calculator for receiving the satellites' position coordinates calculated based on the satellite orbital information of more than three consecutive time T0.about.T2 and position coordinates of a base station(BS) communicating with the MS, and calculating a pseudo range between the MS and a satellite observed by the MS using the received information, and a pseudo velocity calculator for receiving satellites' velocity information calculated based on the satellite orbital information of more than three consecutive times T0.about.T2, and calculating pseudo velocities between the satellite observed by the MS and the MS at a position measurement time of the MS using the received information”, [0040]).  
  	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein all position referencing signal occasions in the first bundle are consecutive, as taught by Jung, and combine with Han, as modified by Burroughs in order to optimize the data transmission medium via encoding consecutive data in the packet.

5.	Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 
Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 2015/0296475 A1) as applied to claims 1 and 19 above, and further in view of Duan et al. (US PGPub 2016/0212579 A1).

	In an analogous art, Duan teaches the method wherein the position referencing signal occasions comprise non-narrowband signals ([0016]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the position referencing signal occasions comprise non-narrowband signals, as taught by Duan, and combine with Han, as modified by Burroughs in order to achieve faster communication.  
	Regarding claim 25, Han in view of Burroughs teaches the mobile device as discussed.  However, the combination lacks the teaching wherein the position referencing signal occasions comprise non-narrowband signals.
In an analogous art, Duan teaches the mobile device wherein the position referencing signal occasions comprise non-narrowband signals ([0016]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the position referencing signal occasions comprise non-narrowband signals, as taught by Duan, and combine with Han, as modified by Burroughs in order to achieve faster 
communication.  

6.	Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub  as applied to claims 1 and 19 above, and further in view of Wang et al. (US PGPub 2017/0238298 A1).

 	Regarding claim 8, Han in view of Burroughs teaches the method of claim 1.  However, the combination lacks the teaching wherein the position referencing signal occasions comprise narrowband signals. 
	In an analogous art, Wang teaches the method wherein the position referencing signal occasions comprise narrowband signals (“a base station may configure, in some examples, the special PRS RBs for narrowband 465 to provide additional PRS transmission to narrowband UEs”, [0107]).
	 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the position referencing signal occasions comprise narrowband signals, as taught by Wang and combine with Han, as modified by Burroughs in order to achieve far communication range. 
 	Regarding claim 26, Han in view of Burroughs teaches the mobile device as discussed.  However, the combination lacks the teaching wherein the position referencing signal occasions comprise narrowband signals. 	
 	In an analogous art, Wang teaches the mobile device wherein the position 
referencing signal occasions comprise narrowband signals (“a base station may configure, in some examples, the special PRS RBs for narrowband 465 to provide additional PRS transmission to narrowband UEs”, [0107]).
	 It would have been obvious to one having ordinary skill in the art, before the 
. 

7.	Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 2015/0296475 A1) as applied to claims 1 and 19 above, and further in view of Parecki et al. (US PGPub 2014/0059695 A1).

 	Regarding claim 12, Han in view of Burroughs teaches the method of claim 1.  However, the combination lacks the teaching wherein one or more position referencing signal occasions in the first bundle is muted.  
	In an analogous art, Parecki teaches the method wherein one or more position referencing signal occasions in the first bundle is muted ([0078], lines 1-6 wherein the 
location references is cloaked or hidden).  
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein one or more position referencing signal occasions in the first bundle is muted, as taught by Parecki and combine with Han, as modified by Burroughs in order to maintain the user confidentiality.  
 	Regarding claim 30, Han in view of Burroughs teaches the mobile device as discussed.  However, the combination lacks the teaching wherein one or more position 

	In an analogous art, Parecki teaches the mobile device wherein one or more position referencing signal occasions in the first bundle is muted ([0078], lines 1-6 wherein the location references is cloaked or hidden).  
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein one or more position referencing signal occasions in the first bundle is muted, as taught by Parecki and combine with Han, as modified by Burroughs in order to maintain the user confidentiality.  

8.	Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2017/0374638 A1)) in view of Burroughs et al. (US PGPub 2015/0296475 A1), as applied to claims 1 and 19 above, and further in view of Davydov et al. (US PGPub 2016/0205499 A1).

 	Regarding claim 13, Han in view of Burroughs teaches the method of claim 1.  However, the combination lacks the teaching wherein the first bundle comprises less than 80 position referencing signal occasions.  
	In an analogous art, Davydov teaches the method wherein the first bundle 
comprises less than 80 position referencing signal occasions ([0035] wherein the reference location signals comprises 5 to 80 subframes, the instant application defines signal occasions as subframes, see “PRS signals are transmitted by a base station (e.g. eNodeB) in special positioning slots or subframes that are grouped into positioning 

of the disclosure).  
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the first bundle comprises less than 80 position referencing signal occasions, as taught by Davydov and combine with Han, as modified by Burroughs in order to optimize the spectrum efficiency in a data frame.  
	Regarding claim 31, Han in view of Burroughs teaches the mobile device as discussed.  However, the combination lacks the teaching wherein the first bundle comprises less than 80 position referencing signal occasions.  
	In an analogous art, Davydov teaches the mobile device wherein the first bundle comprises less than 80 position referencing signal occasions ([0035] wherein the reference location signals comprises 5 to 80 subframes, the instant application defines signal occasions as subframes, see “PRS signals are transmitted by a base station (e.g. eNodeB) in special positioning slots or subframes that are grouped into positioning occasions (also referred to as PRS positioning occasions and PRS occasions)”, [0061], of the disclosure).  
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the first bundle comprises less than 80 position referencing signal occasions, as taught by Davydov and combine with Han, as modified by Burroughs in order to optimize the spectrum efficiency in a data frame.  

s 14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over 
Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 2015/0296475 A1), as applied to claims 1 and 19 above, and further in view of Edge et al. (US PGPub 2018/0054796 A1).

 	Regarding claim 14, Han in view of Burroughs teaches the method of claim 1.  However, the combination lacks the teaching wherein the mobile device is a narrowband Internet-of- Things (IoT) mobile device.  
	In an analogous art, Edge teaches the method wherein the mobile device is a narrowband (“Narrow band IoT”, [0003]) Internet-of- Things (IoT) mobile device ([0085], lines 1-10).  
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching cinwherein the mobile device is a narrowband Internet-of- Things (IoT) mobile device, as taught by Edge and combine with Han, as modified by Burroughs in order to integrate the location measurement into the internet of things applications.  
 	Regarding claim 32, Han in view of Burroughs teaches the mobile device as discussed.  However, the combination lacks the teaching wherein the mobile device is a narrowband Internet-of- Things (IoT) mobile device.  
	In an analogous art, Edge teaches the mobile device wherein the mobile device is a narrowband (“Narrow band IoT”, [0003]) Internet-of- Things (IoT) mobile device ([0085], lines 1-10).  
 	It would have been obvious to one having ordinary skill in the art, before the 
.  

10.	Claims 15, 17, 18, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 2015/0296475 A1) as applied to claims 1 and 19 above, and further in view of Mia (US PGPub 2009/0156228 A1).

Regarding claim 15, Han in view of Burroughs teaches the method as discussed.  However, the combination lacks the teaching comprising transmitting a third bundle of position sounding referencing signal occasions, wherein each position sounding referencing signal occasion comprises one or more slots; delaying transmission of position sounding referencing signal occasions; and transmitting a fourth bundle of position sounding referencing signal occasions, wherein each position sounding referencing signal occasion comprises one or more slots, wherein delaying the transmission of position sounding referencing signal occasions is performed between transmission of the third bundle and the fourth bundle and no position sounding referencing signal occasions are transmitted between the third bundle and the fourth bundle.
In an analogous art, Mia teaches a method comprising transmitting a third bundle of position sounding referencing signal occasions (“the frame and slot timing information the WLS's LMU collects the UMTS radio signal for U-TDOA or U-TDOA/AoA location estimation. In this example, the WLS performs the steps denoted 401, 402, 403 and 404, i.e., it receives a tasked to locate a particular UE device assigned to a DPCCH, performs a multi-frame examination of the DPCCH, and then determines frame and slot timing for the DPCCH. The frame and slot timing information permits the WLS, through its LMUs, to collect uplink signals that can be used in location processing, using known U-TDOA and/or AoA methods”, [0082]); delaying transmission of position sounding referencing signal occasions (“the frame and slot timing information is used for collecting uplink signals from the UE for use in location processing”, [0015] wherein the frame timing determines the delay of each position sounding reference signal); and transmitting a fourth bundle of position sounding referencing signal occasions ([0072], [0082], lines 1-7, and Fig. 4, step 404 wherein the multiple uplink synchronization reference information signals are transmitted by the UE  for location estimation), wherein each position sounding referencing signal occasion comprises one or more slots (“Where the number of pilot bits (N.sub.pilot) is not known, the first three bits of slots 0, 5, 6, and 9 can still be used for the determination of frame and slot position”, [0081]), wherein delaying the transmission of position sounding referencing signal occasions is performed between transmission of the third bundle and the fourth bundle and no position sounding 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching comprising transmitting a third bundle of position sounding referencing signal occasions, wherein each position sounding referencing signal occasion comprises one or more slots; delaying transmission of position sounding referencing signal occasions; and transmitting a fourth bundle of position sounding referencing signal occasions, wherein each position sounding referencing signal occasion comprises one or more slots, wherein delaying the transmission of position sounding referencing signal occasions is performed between transmission of the third bundle and the fourth bundle and no position sounding referencing signal occasions are transmitted between the third bundle and the fourth bundle as taught by Mia and combine with Han, as modified by Burroughs in order to enable the UE to convey the measurement results to the wireless location system.  	 
 	Regarding claim 17, Han in view of Burroughs and further in view of Mia teaches the method as discussed.  However, the combination of Han and Burroughs lacks the 
	In an analogous art, Mia teaches the method wherein the third bundle of position sounding referencing signal occasions and the first bundle of the plurality of position referencing signal occasions do not overlap in time (“WLS's LMU collects the UMTS radio signal for U-TDOA or U-TDOA/AoA location estimation. In this example, the WLS performs the steps denoted 401, 402, 403 and 404, i.e., it receives a tasked to locate a particular UE device assigned to a DPCCH, performs a multi-frame examination of the DPCCH, and then determines frame and slot timing for the DPCCH. The frame and slot timing information permits the WLS, through its LMUs, to collect uplink signals that can be used in location processing, using known U-TDOA and/or AoA methods”, [0082], [0072] and Fig. 4, step 404 wherein the UE sends the uplink synchronization signals at different timing occasions and the difference time of arrival of different uplink signal occasions is measured to estimate the location)).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the third bundle of position sounding referencing signal occasions and the first bundle of the plurality of position referencing signal occasions do not overlap in time, as taught by Mia 
and combine with Han and Burroughs in order to synchronize the localization procedure.
   	Regarding claim 18, Han in view of Burroughs and further in view of Mia teaches the method wherein the position of the mobile device is estimated using multi-cell 

 	 Regarding claim 33, Han in view of Burroughs teaches the mobile device as discussed. However, the combination lacks the teaching comprising transmitting a third bundle of position sounding referencing signal occasions, wherein each position sounding referencing signal occasion comprises one or more slots; delaying transmission of position sounding referencing signal occasions; and transmitting a fourth bundle of position sounding referencing signal occasions, wherein each position sounding referencing signal occasion comprises one or more slots, wherein delaying the transmission of position sounding referencing signal occasions is performed between transmission of the third bundle and the fourth bundle and no position sounding referencing signal occasions are transmitted between the third bundle and the fourth bundle.
In an analogous art, Mia teaches a mobile device comprising transmitting a third bundle of position sounding referencing signal occasions (“the frame and slot timing information is used for collecting uplink signals from the UE for use in location processing”, [0015]), wherein each position sounding referencing signal occasion comprises one or more slots (“The present invention may be used by an overlay WLS when the UE is transmitting in the uplink direction, providing the DPCCH for analysis. As shown, in this example, once the time alignment is developed and the frame start and slot start times are known, the WLS's LMU collects the UMTS radio signal for U-TDOA or U-TDOA/AoA location estimation. In this example, the WLS performs the steps denoted 401, 402, 403 and 404, i.e., it receives a tasked to locate a particular UE device assigned to a DPCCH, performs a multi-frame examination of the DPCCH, and then determines frame and slot timing for the DPCCH. The frame and slot timing information permits the WLS, through its LMUs, to collect uplink signals that can be used in location processing, using known U-TDOA and/or AoA methods”, [0082]); delaying transmission of position sounding referencing signal occasions (“the frame and slot timing information is used for collecting uplink signals from the UE for use in location processing”, [0015] wherein the frame timing determines the delay of each position sounding reference signal); and transmitting a fourth bundle of position sounding referencing signal occasions ([0072], [0082], lines 1-7, and Fig. 4, step 404 wherein the multiple uplink synchronization reference information signals are transmitted by the UE  for location estimation), wherein each position sounding referencing signal occasion comprises one or more slots (“Where the number of pilot bits (N.sub.pilot) is not known, the first three bits of slots 0, 5, 6, and 9 can still be used for the determination of frame and slot position”, [0081]), wherein delaying the transmission of position sounding referencing signal occasions is performed between transmission of the third bundle and the fourth bundle and no position sounding referencing signal occasions are transmitted between the third bundle and the fourth bundle (“the WLS performs the steps denoted 401, 402, 403 and 404, i.e., it receives a tasked to locate a particular UE device assigned to a DPCCH, performs a multi-frame examination of the DPCCH, and then determines frame and slot timing for the DPCCH. The frame and slot timing information permits the WLS, through its LMUs, to collect uplink signals that can be used in location processing, using known U-TDOA and/or AoA methods”, [0082] wherein the uplink signals are sent at different times and based on the difference of the signal departure time and arrival time the location is determined via U-TDOA).

 	Regarding claim 35, Han in view of Burroughs and further in view of Mia teaches the mobile device as discussed.  However, the combination of Han and Burroughs lacks the teaching wherein the third bundle of position sounding referencing signal occasions and the first bundle of the plurality of position referencing signal occasions do not overlap in time.  
	In an analogous art, Mia teaches the mobile device wherein the third bundle of position sounding referencing signal occasions and the first bundle of the plurality of position referencing signal occasions do not overlap in time (“WLS's LMU collects the UMTS radio signal for U-TDOA or U-TDOA/AoA location estimation. In this example, the WLS performs the steps denoted 401, 402, 403 and 404, i.e., it receives a tasked to locate a particular UE device assigned to a DPCCH, performs a multi-frame 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the third bundle of position sounding referencing signal occasions and the first bundle of the plurality of position referencing signal occasions do not overlap in time, as taught by Mia 
and combine with Han and Burroughs in order to synchronize the localization procedure.
   	Regarding claim 36, Han in view of Burroughs and further in view of Mia teaches the mobile device wherein the position of the mobile device is estimated using multi-cell Round Trip Time (RTT) ([0051]).

11.	Claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 2015/0296475 A1) and further in view of Mia (US PGPub 2009/0156228 A1) as applied to claims 15 and 33 above, and further in view of Lee et al. (US PGPub 2017/0366244 A1).

 	Regarding claim 16, Han in view of Burroughs and further in view of Mia teaches 

	In an analogous art, Lee teaches the method wherein the third bundle of position 
sounding referencing signal occasions is transmitted at the same time as the first bundle of the plurality of position referencing signal occasions is received from the base station ([0109] wherein the first PRS occasions is received by the UE and the combine results is transmitted by the UE as the third PRS occasions at the same time).
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the third bundle of position sounding referencing signal occasions is transmitted at the same time as the first bundle of the plurality of position referencing signal occasions is received from the base station, as taught by Lee and combine with Han, as modified by Burroughs and Mia in order to notify the aggregated location reference signals to the eNB.
	Regarding claim 34, Han in view of Burroughs and further in view of Mia teaches the mobile device as discussed.  However, the combination lacks the teaching wherein the third bundle of position sounding referencing signal occasions is transmitted at the same time as the first bundle of the plurality of position referencing signal occasions is received from the base station.		
	In an analogous art, Lee teaches the mobile device wherein the third bundle of position sounding referencing signal occasions is transmitted at the same time as the first bundle of the plurality of position referencing signal occasions is received from the base 
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching wherein the third bundle of position sounding referencing signal occasions is transmitted at the same time as the first bundle of the plurality of position referencing signal occasions is received from the base station, as taught by Lee and combine with Han, as modified by Burroughs and Mia in order to notify the aggregated location reference signals to the eNB.
Response to Arguments
 Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Han et al. (US PGPub 2017/0374638 A1) in view of Burroughs et al. (US PGPub 20150296475 A1).
Conclusion
12.         Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to XIANG ZHANG whose telephone number is (571)270-7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.

            If attempts to reach the examiner by telephone are unsuccessful, the 

examiner’s supervisor, Rafael-Perez Gutierrez, can be reached on (571)272-7915. The 

fax phone number for the organization where this application or proceeding is 

assigned is 571-273-8300.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) 
or 571-272-1000.            

/XIANG ZHANG/
Patent Examiner, Art Unit 2642
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642